Opinion issued March 6, 2003 





 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00176-CV
____________

IN RE RUDY VAN WILLIAMS, Relator



Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
	Relator, Rudy Van Williams, has filed a petition for writ of mandamus,
complaining that the Texas Board of Pardons and Paroles has failed to properly
calculate his time credits.  This Court has no mandamus jurisdiction over the Texas
Board of Pardons and Paroles.  See Tex. Gov't Code Ann. § 22.221 (Vernon Supp.
2003).
	Accordingly, the petition for writ of mandamus is denied.PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.